7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 1 of 19
                                                           and Conditions




       DISCLAIMER
       Earnings Disclaimer

       WE HAVE MADE EVERY EFFORT TO ACCURATELY REPRESENT THIS WEBSITE, AND SERVICES. WE
       PROVIDE ABSOLUTELY NO GUARANTEE THAT YOU WILL EARN ANY MONEY OR ACHIEVE A
       FINANCIAL GOAL USING THE METHODS, INFORMATION AND SUGGESTIONS IN THE CONTENT
       PROVIDED. ANY EXAMPLES OR DEMONSTRATIONS PROVIDED ARE IN NO WAY A GUARANTEE OR
       PROMISE THAT AN INDIVIDUAL WILL MAKE FINANCIAL GAINS OF ANY KIND. THE POTENTIAL FOR
       EARNINGS IS TOTALLY DEPENDENT ON THE PERSON USING OUR WEBSITE, SERVICES, METHODS
       AND IDEAS. THIS WEBSITE DOES NOT PROVIDE OR RECOMMEND A "GET RICH SCHEME" OR A
       "MAKE MONEY SCHEME".

       IF REQUESTED VERIFICATION FOR ANY SPECIFIC CLAIMS OF ACTUAL EARNINGS OR EXAMPLES
       OF ACTUAL RESULTS CAN BE PROVIDED. YOUR ACTUAL LEVEL OF SUCCESS IN OBTAINING THE
       RESULTS CLAIMED IN OUR MATERIALS DEPENDS ON THE TIME YOU DEVOTE TO THE METHODS
       AND IDEAS PROVIDED, YOUR OWN FINANCIAL RESOURCES, YOUR VARIOUS EXPERIENCES,
       SKILLS, KNOW HOW AND YOUR OWN KNOWLEDGE. ALL THESE FACTORS VARY FROM ONE
       INDIVIDUAL TO ANOTHER. WE CANNOT GUARANTEE THE RESULTS YOU OBTAIN OR YOUR
       SUCCESS OR YOUR INCOME LEVEL OR ANY OTHER OUTCOME YOU DESIRE. WE DO NOT TAKE
       ANY RESPONSIBILITY FOR YOUR ACTIONS.

       CONTENT AND FUNCTIONALITY INCLUDED IN OUR SERVICES AND WEBSITE MAY CONTAIN
       INFORMATION THAT INCLUDE OR ARE BASED ON FORWARD-LOOKING STATEMENTS. FORWARD-
       LOOKING STATEMENTS INDICATE OUR FORECASTS OR EXPECTATIONS OF FUTURE EVENTS. YOU
       CAN IDENTIFY THESE STATEMENTS BY THE FACT THAT THEY DO NOT RELATE STRICTLY TO
       CURRENT OR HISTORICAL FACTS. THEY ALSO USE WORDS SUCH AS "EXPECT", "ANTICIPATE",
       "BELIEVE", "ESTIMATE", "PROJECT", "MAY", "POSSIBLE", "PLAN", "INTEND" AND OTHER WORDS,
       PHRASES AND TERMS OF SIMILAR MEANING IN RELATION WITH DESCRIPTIONS OF POTENTIAL
       OR POSSIBLE INCOME, EARNINGS OR OTHER FINANCIAL PERFORMANCE.
                                                                                                        EXHIBIT
                                                                                                                  exhibitsticker.com




                                                                                                           D
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                     1/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 2 of 19
                                                           and Conditions

       ANY AND ALL FORWARD LOOKING STATEMENTS USED ON OUR WEBSITE OR ON ANY OF OUR
       SALES AND MARKETING CONTENT ARE SOLELY TO EXPRESS OUR OWN OPINION OF INCOME
       POTENTIAL. A LARGE NUMBER OF FACTORS WILL AFFECT YOUR FINANCIAL RETURNS AND
       ACTUAL RESULTS. WE PROVIDE NO GUARANTEES THAT YOU WILL OBTAIN RESULTS SUCH AS
       OURS OR ANYONE ELSE'S. IN FACT NO GUARANTEES ARE GIVEN THAT YOU WILL ACHIEVE ANY
       RESULTS WHATSOEVER FROM OUR WEBSITE, METHODS, SUGGESTIONS OR OUR OTHER
       CONTENT. ANY RESULTS OR FINANCIAL PERFORMANCE YOU MAY SEE ON OUR WEBSITE OR
       WITHIN ANY OF OUR CONTENT ARE NOT TYPICAL. YOUR RESULTS WILL VARY FROM OTHER
       PEOPLE'S.

       YOU MUST DO YOUR OWN INDEPENDENT RESEARCH PRIOR TO ENGAGING IN ANY KIND OF
       BUSINESS ACTIVITY INCLUDING ANY ACTIVITY WHEN YOU HAVE EXPECTATIONS OF SPECIFIC
       RESULTS OR FINANCIAL RETURNS.

       Every Member, Potential Member, Free Trial Member, Interested Customer, or Subscriber of any sort, must
       fully read this legal disclaimer, understand, and agree, to the legal terms stipulated.

       THERE ARE MAJOR RISKS IN TRADING, INVESTING, AND DAY TRADING ONLINE, WHICH MAKES IT
       UNSUITABLE FOR EVERYONE.
       I. Logging onto and using information provided on iMarketsLive.com or submitting an application for any of
       our services including but not limited to Free Trials, Subscription-Based Services, etc. (hereafter referred to
       as "MEMBER", "SUBSCRIBER", OR "MEMBERSHIP"), you hereby agree unconditionally to the legal terms
       and condition stated here.

       II. The website, iMarketsLive.com, which is wholly-owned by of International Markets Live, Inc., is an
       independent website providing information for online traders, day traders, day trading "SUBSCRIBERS",
       momentum traders, etc., to distribute and exchange information in various forms on subjects including but
       not limited to FOREX, Futures, and Equities Trading.

       III.Information provided in any of the services provided by iMarketsLive.com is solely for educational
       purposes only. As such, no legal responsibility is assumed by us, and the accuracy or reliability of
       information, quotes, opinions, or advice that results from any of our services is absolutely not guaranteed.
       Every "SUBSCRIBER" assumes sole legal responsibility for his or her decisions to follow suggestions made
       in any of our services to BUY or SELL Stocks, FOREX Lots, Futures, or Equities.

       IV. International Markets Live, Inc., iMarketsLive.com, and any of our subsidiaries, do not guarantee or
       represent that any "SUBSCRIBER" who follow any suggestions or advice given in any of our services, will be
       making profits.

       V.International Markets Live, Inc., its staff, consultants, and/or outsourcers, may hold positions in multiple
       Stocks, FOREX Lots, Futures, or Equities, mentioned in any of the services we provide. We are not obliged
       in any way to reveal information about this including but not limited to the time of acquisition of Stocks,
       FOREX, Futures, or Equities, as well as the amount of the position held or the closing time of a position.

       VI. We recommend that every "SUBSCRIBER" seeks information from his or her preferred financial or
       investment advisor before getting into trading Stocks, FOREX, Futures, or Equities. Therefore,
       iMarketsLive.com is not providing, whatsoever, any professional services, whether financial or investment,
       and every potential "SUBSCRIBER" is recommended to seek fundamental trading education.

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                    2/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 3 of 19
                                                           and Conditions

       VII.I ("SUBSCRIBER") understand and agree that iMarketsLive.com reserves the right to cancel my
       subscription at its absolute discretion, and no form of refund will be due to me for whatever reason. I also
       agree and understand that I reserve the right to cancel my membership by the terms stipulated in the
       TERMS & CONDITIONS page. I agree that deciding to terminate my 'MEMBERSHIP' before the expiration
       date of my current subscription entitles me to no form of credits or refunds for my unused 'SUBSCRIPTION'
       or 'MEMBERSHIP'. I understand that in the event that I cancel my 'MEMBERSHIP' prior to my current
       subscription period being completed, I am not entitled to any credits or refunds for my unused
       'MEMBERSHIP' or 'SUBCRIPTION' term.

       VIII. In addition, iMarketsLive.com, reserves the right to approve or deny the reactivation of a canceled
       membership. Moreover, iMarketsLive.com is under no legal obligation to disclose reasoning for such denials.

       IX. ('SUBSCRIBER' may hereinafter be referred to as 'I', 'MY', 'ME', 'YOU') I accept sole responsibility for any
       and all day trading, online trading, or online trading decisions, and accept that such decisions are made by
       ME alone. All transactions that occur in MY trading account with MY preferred broker are MY responsibility
       and I accept all legal responsibility for them. Heavy losses can be incurred when buying or selling FOREX,
       Stocks, Futures, or Equities, and YOU should carefully analyze YOUR financial condition to determine if
       trading FOREX, Stocks, Futures, or Equities Contracts, is financially prudent for you. I understand that
       buying or selling Stocks, FOREX, Futures, or Equities, can expose me to severe risks including the fact that I
       can suffer a loss of a percentage (if not 100%) of MY capital, cash, and/or assets pledged to trade Stocks,
       FOREX Lots, Futures Contracts, or Equities, through MY legal preferred broker.

       X. I understand that iMarketsLive.com is not responsible in any way, whatsoever, for any trading transactions
       that occur in MY trading account between ME and MY preferred broker. I agree that there may be periods
       when the Market turns against ME, or unfavorable Market conditions arise which make it hard, if not
       impossible, for Me to liquidate a position, and I assume full legal responsibility should this occur. I agree that
       purchasing or selling Stocks, FOREX Lots, Futures, and Equities, stated in any of the services provided by
       iMarketsLive.com may result in a profit or loss.

       XI. I understand as a trader that I am fully responsible for MY orders placed; MY orders filled; MY Stocks,
       FOREX Lots, Futures Contracts, or Equities, sold; MY Stocks, FOREX Lots, Futures Contracts, or Equities,
       bought; MY earned profits or MY incurred losses.

       XII. I agree and understand that while the profits of day trading Stocks, Futures, FOREX, or Equities, can be
       substantial, I am also exposed to the risk of heavy losses of MY cash, capital, or assets, and therefore agree
       not to hold International Markets Live, Inc., and any of its subsidiaries, responsible for any losses, no matter
       how large they may be. I understand that there may be other risks involved in the Buying/Selling of Stocks,
       FOREX, Futures, and Equities, online, not stated in this DISCLAIMER and it is my absolute legal
       responsibility to know, investigate, research, and assume, all additional risks inherent in trading. I also agree
       that past performance of any of the services offered by iMarketsLive.com should NOT be the basis for
       expected results of MY trading.

       XIII. International Markets Live, Inc., iMarketsLive.com, or any of its subsidiaries, will not be held responsible
       to 'SUBSCRIBERS', or any other parties, for incurred losses, costs or expenses, loss of use, and damages
       (consequential/incidental or both) resulting from mistakes in, omissions from, or changes to, information,
       links, downloaded material or other materials, a 'SUBSCRIBER' may receive or come into contact with, while
       accessing the website. We do not provide any guarantees for the accuracy or validity of information provided
       in any of our services generated from generally reliable sources due to the refusal of such companies to
       provide legal guarantees for their information.
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                       3/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 4 of 19
                                                           and Conditions



       XIV.The website, iMarketsLive.com, does not accept any liability or legal responsibility for, arising out of use,
       any investment, online trades, interpretation, or acceptance, of any information available on this website.
       YOU agree to access this website at your own risk and we do not provide any legal warranty that information
       available or obtained on this website is absolutely accurate and reliable, or that accessing our servers cannot
       expose YOU to viruses or other forms of harm. YOU understand that you are solely responsible for damage
       or costs arising from damage to YOUR computer and any of its components.

       XV. YOU agree to refrain from copying, duplicating, and/or soliciting information, material, and other
       properties owned by iMarketsLive.com, or any of the services we provide unless we grant YOU prior written
       approval and consent.

       XVI. YOU agree that the absolute risk of YOUR trading technique in the trading of Stocks, FOREX, Futures,
       or Equities, lies solely with you and you accept full legal responsibility for it. You reserve the right to act upon
       or discard recommendations made in the services we offer and should YOU decide to act upon any of them
       then YOUR actions are solely YOUR legal decision and International Markets Live, Inc., or any of its
       subsidiaries, will NOT be held responsible.

       XVII. The website, iMarketsLive.com, advises all 'SUBSCRIBERS' to practice Demo Trading (trading
       accounts that do not use real cash) UNTIL you come about with a strategy that ensures consistent profit.
       Don't forget that real trading is substantially different from Demo trading. Demo Trading mitigates actual
       market conditions including, but not limited to, quick moving markets, failure to have an order filled, bad
       market conditions, and so forth. An estimated 30% of your profits during demo trading should be deducted
       from your profits as this gives YOU a realistic view of possible earnings in actual trading. Keep in mind that
       there are no guarantees as to how much profits YOU will earn when trading with YOUR own money, even
       with the deduction of this figure. YOU are fully responsible for any risks inherent in your trades, and any
       online trading techniques YOU develop by using any of our services can expose you to risks.

       XVIII. International Markets Live, Inc. reserves the legal right to review and make changes to its
       'MEMBERSHIP' fees at any time it deems necessary without prior notification to subscribers of such
       adjustments.

       XIV. We have a Zero Tolerance Policy for promotion of stocks, abusive language, or acts that we deem
       disruptive in our Live Trading Rooms, or other areas of our website. And, iMarketsLive.com reserves the
       right to terminate 'SUBSCRIBERS' found guilty of this policy.
       XV.International Markets Live, Inc. does not represent itself as an Investment Advisor, or investing in Stocks,
       Futures, or Equities. We therefore do not provide any kind, whatsoever, of investing advice.

       TRADE SIGNALS SERVICE AND FOREX
       Risk Disclosure
       You should carefully think over your investment objectives, risks and experience before participating in the
       Futures & Forex market. It is important to not invest money you cannot afford to lose.

       Considerable risks in Futures & Forex transactions exist. Those risks include without limitation, leverage,
       creditworthiness, limited regulatory protection and market volatility that may substantially affect the price,
       liquidity of a currency or currency pair or Futures Contract.

       As a result of the volatile nature of Futures & Forex trading, any market movement will have an equal effect
       on your deposited funds. There is a possibility that you could sustain a total loss of initial margin funds and
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                         4/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 5 of 19
                                                           and Conditions

       be required to deposit extra funds to maintain your position. If you fail to satisfy any margin requirement, your
       position may be liquidated and you become responsible for any losses. To manage exposure, employ
       different risk-reducing strategies.

       You also can face with different risks associated with using an Internet-based trading systems including,
       without limitation, the hardware, software, and Internet connection failures. International Markets Live is not
       responsible for any communication failures or delays when trading via the Internet.

       International Markets Live is not liable for any loss or damage, including without limitation, any loss of profit,
       which may arise directly or indirectly from use of or reliance on systems and signals provided by services of
       International Markets Live. International Markets Live is not responsible for correctness of any signals and
       systems available through International Markets Live.

       Any opinions, news, research, analyses, prices, or other information offered by International Markets Live
       does not constitute investment advice. International Markets Live will not accept liability for any loss or
       damage, including without limitation to, any loss of profit, which may arise directly or indirectly from use of or
       reliance on such information.




       Policies & Procedures



       Notice: Please be aware that due to high incidences of online fraud, people in the following countries may be
       asked to send in notarized, original copies of their documents: Malaysia, Thailand, Singapore, Indonesia,
       Russia, Nigeria, India, Pakistan and the Philippines.

       Furthermore, we are unable to offer services to the following countries:
       * Afghanistan
       * Belarus
       * Burma
       * Chad
       * China
       * Côte d'Ivoire
       * Cuba
       * Democratic Republic of the Congo
       * Equatorial Guinea
       * Iran
       * Iraq
       * Lebanon
       * Liberia
       * Montana, USA
       * North Korea
       * Rwanda
       * Sudan
       * Syria
       * Zimbabwe



https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                       5/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 6 of 19
                                                           and Conditions

       SECTION ONE: INDEPENDENT AFFILIATE STATUS

       1.01 BECOMING AN INDEPENDENT AFFILIATE
       An applicant becomes an Independent Affiliate ("Independent Sales Representative") of International
       Markets Live, Inc. when the applicant's completed Application and Agreement has been received and
       accepted by the Company, by Internet or by mail, at its Home Office. Company reserves the right to decline
       any Agreement for any reason, at its sole discretion.

       Independent Affiliate uses his/her best effort to promote and sell products and services of Company to
       consumers pursuant to the Agreement contained within these Policies and Procedures and Terms and
       Conditions. In doing so, Independent Affiliate will maintain the high standards of honesty, and integrity and
       business ethics when dealing with Consumers, Company or other Company Independent Affiliates.

       1.02 MEMBERSHIP FEES, CHARGES AND/OR PURCHASES
       An initial fee, charge and/or purchase may required to become an Independent Affiliate. As an Independent
       Affiliate, you agree to pay and authorize automatic, recurring, billing of the membership fee by any available
       payment methods, until cancelled. Any automatic, recurring, billing of the membership fee is not refundable
       and will not be prorated. You authorize Company to initiate debit entries from the account provided and for
       the membership fee, as well as any other purchases made on the Site.

       1.03 INDEPENDENT AFFILIATES OBLIGATIONS & RIGHTS
       Independent Affiliates are authorized to sell Company products and services and to participate in the
       Independent Affiliate Compensation Plan. Independent Affiliates may sponsor new Independent Affiliates.

       1.04 LEGAL AGE
       Independent Affiliates must be of legal age in the state / province / country of their residence.

       1.05 DIVORCE
       When a couple sharing Independent Affiliate entity divorces or separates, Company will continue to pay
       commission checks in the same manner as before the divorce or separation until it receives written notice
       signed by both parties or a court decree which specifies how future commission checks should be paid,
       provided and if applicable, the couple has complied with the requirements of Section 5.03.

       1.06 CORPORATIONS, PARTNERSHIPS & TRUSTS
       Corporations, partnerships, limited liability companies or other forms of business organizations or trusts may
       become Independent Affiliates of Company when the Agreement is accompanied by a federal ID number.

       Shareholders, directors, officers, partners, members, beneficiaries and trustees, as applicable of
       Independent Affiliate entity must agree to hold such title, and Company will hold each personally liable and
       bound by the Agreement and these Policies and Procedures and Terms and Conditions.

       1.06 FICTITIOUS OR ASSUMED NAMES
       A person or entity may not apply as Independent Affiliate using a fictitious or assumed name.

       1.08 INDEPENDENT AFFILIATE STATUS
       Independent Affiliates are Independent Contractors responsible for determining their own activities without
       direction or control by Company. They are not franchisees, joint venture, partners, employees or agents of
       Company and are prohibited from stating or implying, whether orally or in writing, otherwise. Independent
       Affiliates have no authority to bind Company to any obligation. Company is not responsible for payment or
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                   6/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 7 of 19
                                                           and Conditions

       co-payment of any employee benefits. Independent Affiliates are responsible for liability, health disability and
       worker's compensation insurance. Independent Affiliates set their own hours and determine how to conduct
       business, subject to Company Agreement, the Policies and Procedures and Terms and Conditions.

       1.09 TAXATION
       As Independent Contractors, Independent Affiliates will not be treated as franchisees, owners, employees or
       agents of Company for federal or state tax purposes including, with respect to the Internal Revenue Code,
       Social Security Act, federal unemployment act, state unemployment acts or any other federal, state, or local
       statute, ordinance, rule or regulation. At the end of each calendar year, Company will issue to each
       Independent Affiliate an IRS Form 1099, as required by law, or other applicable documentation for non-
       employee compensation as an Independent Affiliate.

       1.10 INDEPENDENT SALES REPRESENTATIVE IDENTIFICATION NUMBER
       Independent Affiliates are required by federal law to obtain a Social Security number or Federal ID number.
       Independent Affiliates will be identified by this number, or a company assigned number, for purposes of
       Company's business. The Independent Affiliate Identification Number must be placed on all orders and
       correspondence with the Company.

       1.11 LEGAL COMPLIANCE
       Independent Affiliates must comply with all federal, state and local statutes, regulations and ordinances
       concerning the operation of their business. Independent Affiliates are responsible for their own managerial
       decisions and expenditures including all estimated income and self-employment taxes.

       1.12 NO EXCLUSIVE TERRITORIES
       No franchise is granted and there are no exclusive territories for sales or sponsoring purposes. No
       geographical limitations exist on sponsoring or selling within the United States; provided, however, that
       Company reserves the right not to sell product or services or contract with Independent Affiliates in specified
       states / provinces within United States.

       SECTION TWO: TERM & RENEWAL

       2.01 TERM
       Subject to the terms of Section 4.01, the Agreement shall have a term which shall begin on the date of
       acceptance by Company and end one year from the date thereof (the "Anniversary Date").

       2.02 RENEWAL
       Independent Affiliates must renew annually, on the Anniversary Date and Independent Affiliate has the right
       to decline to accept any renewal at its sole discretion. Company may require that Independent Affiliates
       execute a new Agreement upon renewal. Independent Affiliates not renewing by the renewal date shall be
       deemed to have voluntarily terminated their Independent Affiliate relationship with Company, and thereby
       lose their Independent Affiliate entity, all sponsorship rights, their position in the Compensation Plan and all
       rights to commissions and bonuses. Independent Affiliates who fail to renew their Independent Affiliate status
       may not reapply under a new sponsor for three (3) months after non-renewal.

       SECTION THREE: SPONSORSHIP

       3.01 SPONSORING
       Independent Affiliates may sponsor other Independent Affiliates into Company's business. Independent
       Affiliates must ensure that each potential new Independent Affiliate has reviewed and has had access to the
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                     7/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 8 of 19
                                                           and Conditions

       current Policies and Procedures, Terms and Conditions and Compensation Plan prior to or when giving the
       individual an Agreement.

       3.02 MULTIPLE AGREEMENTS
       If an applicant submits multiple Independent Affiliates which list different sponsors, only the first completed
       Agreement received by Company will be accepted.

       3.03 TRAINING REQUIREMENT
       A Sponsor must maintain an ongoing professional leadership association with Independent Affiliates in his or
       her organization and must fulfill the obligation of performing a bona fide supervisory or sales function in the
       sale or delivery of products and services.

       3.04 INCOME CLAIMS
       Independent Affiliates must truthfully and fairly describe the Compensation Plan. No past, potential or actual
       income claims may be made to prospective Independent Affiliates, nor may Independent Affiliates use their
       own incomes as indications of the success assured to others. Commission checks may not be used as mar-
       keting materials. Independent Affiliates may not guarantee commissions or estimate expenses to prospects.

       3.05 TRANSFER OF SPONSORSHIP
       The company does not permit the transfer of sponsors. Network Marketing is a business of creating
       relationships. Once an Independent Affiliate is sponsored, the company believes in maximum protection of
       that relationship. The only exception is upon prior written approval of Company to correct ethical violations
       as determined at the sole discretion of Company.

       3.06 CROSS SPONSORING
       Independent Affiliate may not sponsor, or attempt to sponsor, any non personally sponsored Independent
       Affiliates in any other Network Marketing Company. In addition, no Independent Affiliate may participate in
       any action that causes another Independent Affiliate to be sponsored through someone else into another
       network marketing company.

       3.07 CROSS RECRUITING WITHIN INTERNATIONAL MARKETS LIVE INC.
       An Independent Affiliate may not recruit, or attempt to sponsor, any non-personally sponsored Independent
       Affiliate/Customer, that are active or inactive, in International Markets Live Inc. (IML), for less than six (6)
       months. Cross Recruiting another Independent Affiliate/Customer, will have a mandatory suspension of thirty
       (30) days, and commissions and/or bonuses will be forfeited. The suspension will precede an investigation,
       which may result in termination of the Independent Affiliate. IML has a Zero Tolerance Policy, both for Cross
       Recruiting and Cross Sponsoring.

       SECTION FOUR: RESIGNATION/TERMINATION

       4.01 VOLUNTARY RESIGNATION
       a) Independent Affiliate may voluntarily terminate his or her Independent Affiliate status by failing to renew or
       by sending thirty (30) days written notice of such resignation or termination to Company. Voluntary
       resignation is effective upon receipt of such notice by Company.
       b) Independent Affiliate who resigns or terminates their Independent Affiliate status may reapply as
       Independent Affiliate, three (3) months after resignation.

       4.02 SUSPENSION

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                      8/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms      Filed 08/03/20 Page 9 of 19
                                                           and Conditions

       Independent Sales Representative may be suspended for violating the terms of his or her Agreement, which
       includes these Policies and Procedures, the Terms and Conditions and the Compensation Plan and other
       documents produced by Company. When a decision is made to suspend Independent Sales Representative,
       Company will inform the Independent Sales Representative in writing that the suspension has occurred
       effective as of the date of the written notification, the reason for the suspension and the steps necessary to
       remove such suspension (if any). The suspension notice will be sent to the Independent Sales
       Representatives "address on file" pursuant to the notice provisions contained in the Policies and Procedures
       and Terms and Conditions. Such suspension may or may not lead to termination of the Independent Sales
       Representative as so determined by Company at its sole discretion. If the Independent Sales Representative
       wishes to appeal, Company must receive such appeal in writing within fifteen (15) days from the date of the
       suspension notice. Company will review and consider the suspension and notify the Independent Sales
       Representative in writing of its decision within thirty (30) days from the date of the suspension notice. The
       decision of Company will be final and subject to no further review. Company may take certain action during
       the suspension period, including, but not limited to, the following:

       a) Prohibiting the Independent Sales Representative from holding himself or herself as Independent Sales
       Representative or using any of Company's proprietary marks and/or materials;
       b) Withholding commissions and bonuses that are due the Independent Sales Representative during the
       suspension period;
       c) Prohibiting the Independent Sales Representative from purchasing services and products from Company;
       and/or;
       d) Prohibiting the Independent Sales Representative from sponsoring new Independent Sales
       Representatives, contacting current Independent Sales Representatives or attending meetings of
       Independent Sales Representatives.
       If Company, at its sole discretion, determines that the violation which caused the suspension is continuing,
       and has not satisfactorily been resolved or a new violation involving the suspended Independent Sales
       Representative has occurred, the suspended Independent Sales Representative may be terminated.

       4.03 TERMINATION
       Independent Sales Representative may be immediately terminated for violating the terms of his or her
       Agreement, which includes these Policies and Procedures, Terms and Conditions and the Compensation
       Plan and other documents produced by Company upon written notice. Company may terminate a violating
       Independent Sales Representative without placing the Independent Sales Representative on suspension, at
       Company's sole discretion. When the decision is made to terminate Independent Sales Representative,
       Company will inform the Independent Sales Representative in writing at the address in the Independent
       Sales Representative's file that the termination has occurred.

       4.04 APPEAL
       If Independent Sales Representative wishes to appeal the termination, Company must receive the appeal in
       writing within fifteen (15) days from the date of notice of termination. If no appeal is received within the fifteen
       (15) day period, the termination will automatically be deemed final. If Independent Sales Representative files
       a timely notice of appeal, Company will review the appeal and notify the Independent Sales Representative
       of its decision within ten (10) days after receipt of the appeal. The decision of Company will be final and
       subject to no further review. In the event the termination is not rescinded, the termination will remain effective
       as of the date stated in the original termination notice.

       4.05 EFFECT OF TERMINATION
       Immediately upon termination, the terminated Independent Sales Representative:

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                         9/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 10 of 19
                                                           and Conditions

       a) Must remove and permanently discontinue the use of the trademarks, service marks, trade names and
       any signs, labels, stationary or advertising referring to or relating to any product, plan or program of
       Company.
       b) Must cease representing themselves as Independent Sales Representative of Company;
       c) Loses all rights to his or her Independent Sales Representative position in the Compensation Plan and to
       all future commissions and earnings resulting therefrom;
       d) Must take all action reasonably required by Company relating to protection of Company's confidential
       information. Company has the right to offset any amounts owed by Independent Sales Representative to
       Company including, without limitation, any indemnity obligation incurred pursuant to Section 11.01 herein,
       from commissions or other compensation due to the Independent Sales Representative.

       4.06 REAPPLICATION
       The acceptance of any reapplication of a terminated Independent Sales Representative or the application of
       any family member of a terminated Independent Sales Representative shall be at the sole discretion of
       Company and can be denied.

       4.07 STATE LAWS
       Where state laws on termination are inconsistent with this policy, the applicable state law shall apply.

       SECTION FIVE: TRANSFERABILITY

       5.01 ACQUISITION OF BUSINESS
       Any Independent Sales Representative desiring to acquire an interest in another Independent Sales
       Representative's business must first terminate his or her Independent Sales Representative status and wait
       three (3) months before becoming eligible for such a purchase. All such transactions must be fully disclosed
       and must be approved by Company in advance.

       5.02 TRANSFERS OF INDEPENDENT SALES REPRESENTATIVES
       Except as expressly set forth herein, Independent Sales Representative may not sell, assign or otherwise
       transfer his or her Independent Sales Representative entity (or rights thereof) to another Independent Sales
       Representative or to an individual which has an interest in Independent Sales Representative entity.
       Notwithstanding the foregoing, Independent Sales Representative may transfer his or her Independent Sales
       Representative entity to his or her sponsor, subject to the conditions of Section 5.03 and 5.07. In such an
       event, the sponsor's entity and the transferring Independent Sales Representatives entity shall be merged
       into one entity.

       5.03 CONDITIONS TO TRANSFERABILITY
       Independent Sales Representatives may not sell, assign, merge or transfer his or her Independent Sales
       Representative entity (or rights thereto) without the prior written approval of Company and compliance with
       the following conditions:
       a) Company possesses the right of first refusal with respect to any sale, assignment, transfer or merger of
       any Independent Sales Representative entity. Independent Sales Representative wishing to sell, assign,
       transfer or merge his or her Independent Sales Representative entity must first provide Company with the
       right and option to make such a purchase or receive such transfer in writing on the same terms and
       conditions as any outstanding or intended offer. Company will advise the Independent Sales Representative
       within ten (10) business days after receipt of such notice of its decision to accept or reject the offer. If
       Company fails to respond within the ten (10) day period or declines such offer, the Independent Sales
       Representative may make the same offer or accept any outstanding offer which is on the same terms and
       conditions as the offer to Company to any person or entity who is not Independent Sales Representative,
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                 10/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 11 of 19
                                                           and Conditions

       married to, or a dependent of Independent Sales Representative or who has any interest in Independent
       Sales Representative;
       b) The selling Independent Sales Representative must provide Company with a copy of all documents which
       detail the transfer, including, without limitation, the name of the purchaser, the purchase price and terms of
       purchase and payment;
       c) An office administration transfer fee of $100.00 must accompany the transfer documents;
       d) The documents must contain a covenant made by the selling Independent Sales Representative for the
       benefit of the proposed purchaser not to compete with the purchaser or attempt to divert or sponsor any
       existing Independent Sales Representative for a period of one (1) year from the date of the sale or transfer;
       e) Upon a sale, transfer or assignment being approved in writing by Company, the buying Independent Sales
       Representative must assume the position and terms of agreement of the selling Independent Sales
       Representative and must execute a current Agreement and all such other documents as required by
       Company; and
       f) Company reserves the right, at its sole discretion, to stipulate additional terms and conditions prior to
       approval of any proposed sale or transfer. Company reserves the right to disapprove any sale or transfer,
       where allowed by law.

       5.04 CIRCUMVENTION OF POLICIES
       If it is determined, at Company's sole discretion, that Independent Sales Representative entity was
       transferred in an effort to circumvent compliance with the Agreement, the Policies and Procedures, Terms
       and Conditions or the Compensation Plan, the transfer will be declared null and void. The Independent Sales
       Representative entity will revert back to the transferring Independent Sales Representative, who will be
       treated as if the transfer had never occurred from the reversion day forward. If necessary and at Company's
       sole discreton, appropriate action, including, without limitation, termination, may be taken against the
       transferring Independent Sales Representative to ensure compliance with the Policies and Procedures and
       Terms and Conditions.

       5.05 SUCCESSION
       Notwithstanding any other provision of this Section, upon the death of Independent Affiliate, the Independent
       Affiliate-ship will pass to his or her successors in interest as provided by law. However, Company will not
       recognize such a transfer until the successor in interest has executed a current Agreement and submitted
       certified copies of the death certificate, will, trust or other instrument required by Company. The successor
       will thereafter be entitled to all the rights and be subject to all the obligations of a Company Independent
       Affiliate.

       5.06 RE-ENTRY
       Any Independent Affiliate who transfers his or her Independent Affiliate Center must wait for three (3) months
       after the effective date of such transfer before becoming eligible to reapply to become an Independent
       Affiliate.

       5.07 TRANSFERABILITY OF SPONSORSHIP WHEN A CANCELLED/INACTIVE IBO HAS A PERSONAL
       IBO/CUSTOMER WHO IS LEFT WITHOUT A SPONSOR.
       When an Independent Business Owner (IBO) cancels his/her membership with IML, and/or becomes an
       Inactive IBO*, as per IML Policies and Procedures, the IBO has three (3) months to renew his/her
       membership with IML, in order to maintain his/her current position with IML. The three (3) months period will
       provide the Sponsor, of the Cancelled/Inactive IBO, time to work with him/her, to renew his/her membership
       with IML, and reactivate his/her IML account. If after the three (3) month period, the Cancelled/Inactive IBO
       does not renew his/her membership with IML, his/her current position with IML is forfeited, and any personal
       IBO and/or Customer, will move up to the next Active IBO, who in turn will become the New Sponsor. There
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                   11/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 12 of 19
                                                           and Conditions

       will be NO changing of placement in the Unilevel Tree, and there will be NO exceptions to this rule.

       *Inactive IBO is an IBO who has not paid his/her IBO Kit within the last 30 days.

       5.08 Seven (7) Day Placement Rule
       When a new IBO or Customer signs up in IML, the Direct Sponsor of the new IBO or Customer has the
       ability to place the new IBO or Customer, in the Direct Sponsor Unilevel Tree, from the Back Office under the
       Placement Menu. Only the Direct Sponsor of the new IBO or Customer is able to place a new IBO or
       Customer on their Unilevel Tree, by entering the ID number under whom they would like to place the new
       IBO or Customer.
       The Direct Sponsor may only place the new IBO or Customer below another IBO or Customer, on the Direct
       Sponsor Unilevel Tree. The Direct Sponsor may not place the new IBO or Customer, above or in between
       any existing IBO or Customer.
       After seven (7) days, the Direct Sponsor or the IBO will not be able to make any placement changes. If the
       Direct Sponsor fails to place the new IBO or Customer within seven (7) days of the new IBO or Customer
       signing up with IML, the new IBO or Customer will automatically be placed on the Direct Sponsor First Level.

       SECTION SIX: PROPRIETARY INFORMATION

       6.01 CONFIDENTIALITY AGREEMENT
       During the term of the Agreement, Company may supply to Independent Affiliates confidential information,
       including, but not limited to genealogical and Downline reports, customer lists, customer information
       developed by Company or developed for and on behalf of Company by Independent Affiliates (including, but
       not limited to, credit data, customer and Independent Affiliate profiles and product purchase information),
       Independent Affiliate lists, manufacturer and supplier information, business reports, commission or sales
       reports and such other financial and business information which Company may designate as confidential. All
       such information (whether in written or electronic format) is proprietary and confidential to Company and is
       transmitted to Independent Affiliates in strictest confidence on a "need to know" basis for use solely in
       Independent Affiliates business with Company. Independent Affiliates must use their best efforts to keep
       such information confidential and must not disclose any such information to any third party, or use this
       information for any non-company activity directly or indirectly while an Independent Affiliate and thereafter.
       Independent Affiliates must not use the information to compete with Company or for any purpose other than
       promoting Company's program and its products and services. Upon expiration, non-renewal or termination of
       the Agreement, Independent Affiliates must discontinue the use of such confidential information and
       promptly return any confidential information in their possession to Company.

       6.02 COPYRIGHT RESTRICTIONS
       With respect to product purchases from Company, Independent Affiliates must abide by all manufacturers'
       use restrictions and copyright protections.

       6.03 VENDOR CONFIDENTIALITY
       Company's business relationships with its vendors, manufacturers and suppliers are confidential.
       Independent Affiliates must not contact, directly or indirectly, or speak to, or communicate with any supplier
       or manufacturer of Company except at Company sponsored events at which the supplier or manufacturer is
       present at the request of Company.

       SECTION SEVEN: TRADEMARKS, LITERATURE & ADVERTISING

       7.01 TRADEMARKS
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                   12/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 13 of 19
                                                           and Conditions

       Companies name trademarks, service marks and copyrighted materials are owned by the Company. The use
       of such marks and materials must be in strict compliance with these Policies and Procedures.

       7.02 ADVERTISING & PROMOTIONAL MATERIALS
       Only the promotional and advertising materials produced by Company or approved in advance in writing by
       Company may be used to advertise or promote an Independent Affiliate's business or to sell products and
       services of Company. Company's literature and materials may not be duplicated or reprinted without the prior
       written permission.

       7.03 USE OF COMPANY NAME
       Independent Affiliates may use the name of Company only in the following format: "Independent Affiliate for
       International Markets Live, Inc.".

       7.04 STATIONERY AND BUSINESS CARDS
       Independent Affiliates are not permitted to "create" their own stationery, business cards or letterhead
       graphics, if Company's trade name or trademarks are used. Only the approved Company's graphics version
       and wording are permitted; letterhead, envelopes and business cards must be ordered using the
       online/stationery order form.

       7.05 ELECTRONIC ADVERTISING
       Independent Affiliates may not advertise or promote their Independent Affiliate business or Company's
       business, products or marketing plan or use Company's name in any electronic media or transmission,
       including on the Internet via web sites or otherwise, without the prior written approval of Company's legal
       department.

       7.06 TELEPHONE LISTING
       Independent Affiliates are not permitted to use Company's trade name in advertising their telephone and
       telecopy numbers in the white or yellow page sections of the telephone book. Independent Affiliates are not
       permitted to list their telephone numbers under Company's trade name without first obtaining Company's
       prior written approval. If approval is granted for an "800" listing, it must be stated in the following manner:
       "Independent Affiliate for Company".

       7.07 TELEPHONE ANSWERING
       Independent Affiliates may not answer the telephone by saying "International Markets Live, Inc.," or in any
       other manner that would lead the caller to believe that he or she has reached the offices of the Company.

       7.08 IMPRINTED CHECKS
       Independent Affiliates are not permitted to use Company trade name or any of its trademarks or service
       marks on their business or personal checking accounts.

       7.09 MEDIA INTERVIEWS
       Independent Affiliates are prohibited from granting radio, television, newspaper tabloid or magazine
       interviews or using public appearances, public speaking engagements, or making any type of statement to
       the public media to publicize the Company, its products or Company businesses, without the express prior
       written approval of Company. All media inquiries should be in writing and referred to Company's corporate
       office, legal department.

       7.10 ENDORSEMENTS

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                    13/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 14 of 19
                                                           and Conditions

       No endorsements by a Company officer or administrator or third party may be asserted, except as expressly
       communicated in Company literature and communications. Federal and state regulatory agencies do not
       approve or endorse direct selling programs. Therefore, Independent Affiliates may not represent or imply,
       directly or indirectly, that Company's programs, products or services have been approved or endorsed by
       any governmental agency.

       7.11 RECORDINGS
       Independent Affiliates may not produce or reproduce for sale or personal use products sold by Company or
       any Company-produced literature, audio or video material, presentations, events or speeches, including
       conference calls. Video and/or audio taping of Company meetings and conferences is strictly prohibited.

       7.12 REPACKAGING PROHIBITED
       Independent Affiliates may not repackage products or materials of Company.

       7.13 INDEPENDENT COMMUNICATIONS
       Independent Affiliates, as Independent Contractors, are encouraged to distribute information and direction to
       their respective Downlines. However Independent Affiliates must identify and distinguish between personal
       communications and the official communications of Company.

       SECTION EIGHT: PAYMENT OF COMMISSIONS

       8.01 BASIS FOR COMMISSIONS
       Commissions and other compensation cannot be paid until a completed Agreement has been received and
       accepted by Company. Commissions are paid ONLY on the sale of Company services and products. No
       commissions are paid on the purchase of Sales materials or for Sponsoring Independent Affiliates. In order
       to receive commissions on products and services sold, Company must have received and accepted an
       Agreement prior to the end of the commission period in which the sale is made.

       8.02 COMMISSION PERIOD
       A business period refers to the time period opening on the first (1st) day of the commission period and
       extending up until order entry closes on the last business day of the period (5:00 p.m.). Company offices are
       open Monday through Friday 9 a.m.-5 p.m., with the exception of certain holidays as posted by Company.

       8.03 COMMISSION PAYMENTS
       Commissions are paid to "qualified" Independent Affiliates as defined within the Compensation Plan.
       Independent Affiliates must consult the Compensation Plan for a detailed explanation of the benefits,
       commission structure and requirements of the Compensation Plan.

       8.04 OFFSET OF COMMISSIONS
       Any commissions or bonuses earned and paid on products returned is the obligation of and must be repaid
       to Company by Independent Affiliates earning such commissions. Company has the right to offset such
       amounts against future commissions and other compensation paid or owed to such Independent Affiliates
       who received commissions.

       8.05 PAYMENT OF BONUSES AND COMMISSIONS
       In order for any member or independent affiliate to receive any bonuses or commissions from the Company,
       the member or independent affiliate must be "Active" and in "Good Standing". "Active" refers to a member or
       independent affiliate that is paying their monthly subscription and using the products and services of the

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                  14/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 15 of 19
                                                           and Conditions

       Company on a regular basis. "Good Standing" refers to a member or independent affiliate that does not owe
       any monies to the Company.

       8.06 INACTIVE EWALLET
       IML has a strict 90 Day Policy, and will reverse all commissions deposited in your eWallet after 90 days of
       inactivity.

       IML strongly recommends that you transfer as soon as possible all commissions from your eWallet.
       Therefore, it is your responsibility to transfer all commissions from your eWallet within 90 days of being
       deposited on your eWallet.

       Please note that if your commissions are reversed due to your eWallet becoming inactive after 90 days, IML
       is not obligated to deposit back any reversed commissions.

       8.07 INACTIVE IBO
       If you missed your weekly commissions, because your IBO Kit subscription was not paid on your billing date*
       causing you to become an Inactive IBO before IML paid the weekly commissions period, IML is not obligated
       to make any commissions adjustments because you missed your payment on your billing date*.

       It is very important that you understand that if you are an Active IBO on the week that commissions are being
       paid on, but you become an Inactive IBO on the week that commissions are paid, your will not be paid that
       week.

       Please note that only you, not IML, are fully responsible to make sure your IBO Kit subscription payment is
       processed on your billing date*.

       *Billing Date = Date you signed-up with IML.

       SECTION NINE: PURCHASE & SALE OF SERVICES

       9.01 PAYMENT OPTIONS
       Payments made by credit card may be subject to up to a 24 hour hold during this period we cannot
       guarantee your placement in the referral network until payment is authorized. If an underpayment is made,
       the order will not be processed until the full amount is received by Company. If an overpayment is made,
       Company will process the order and issue a credit to Independent Affiliate's account, which will automatically
       refund on the next commission check paid to Independent Affiliate. Orders will not be processed if
       cancellation of a credit card is made. Orders for services are not effective until accepted by Company.

       9.02 PROMOTIONAL ITEMS
       All promotional items which bear Company name or logo must be purchased solely from Company unless
       prior written permission is obtained from Company.

       9.03 SERVICES CLAIMS
       Independent Affiliates may make no claim, representation or warranty concerning any service of Company,
       except those expressly approved in writing by Company or contained in official Company materials.

       9.04 FAX BLASTS, SPAMMING
       Fax blasting and unsolicited e-mailing (SPAMMING) is prohibited.

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                   15/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 16 of 19
                                                           and Conditions

       SECTION TEN: GUARANTEE & REFUND POLICY

       10.01 MONEY BACK GUARANTEE
       The Company offers a seven (7) day, 100% Money Back, and Satisfaction Guarantee to all subscribers. The
       seven (7) days, 100% Money Back Guarantee, starts from the date of purchase, includes weekends, and
       only applies to the initial purchase of a Gold or Platinum Package. If a subscriber is dissatisfied with the
       service for any reason, the subscriber may receive a refund within seven (7) days of the subscriber's initial
       purchase, for a full refund of the purchased price. All other warranties and guarantees are disclaimed. After
       seven (7) days, your purchase will no longer be refundable.

       The Company offers a seven (7) days Money Back Guarantee for all subscription payments made to IML.
       This includes the date the subscription is due, includes weekends, and only applies to monthly subscription
       ("Autoship") payments. If a subscriber is dissatisfied with the service for any reason, the subscriber may
       receive a refund within seven (7) days of the subscriber's monthly subscription, for a full refund of the
       subscription price. All other warranties and guarantees are disclaimed. After seven (7) days, your purchase
       will no longer be refundable.

       10.02 WARRANTIES
       Except as expressly stated herein, Company makes no warranty or representation as to the merchantability,
       fitness for a particular purpose, workmanship or any other warranty concerning any product or service
       purchased from or through Company.

       10.03 BUYER'S RIGHT TO CANCEL
       Federal law grants a buyer the right to cancel certain sales without penalty prior to midnight of the third
       business day after the transaction. This rule covers retail consumer sales of $25.00 or more that occur away
       from the seller's main office. Independent Affiliates must orally inform the buyer of the three-day right to
       cancel at the time the buyer purchases the goods and deliver 2 three-day cancellation notices to every
       customer.

       SECTION ELEVEN: GENERAL PROVISIONS

       11.01 INDEMNITY AGREEMENT
       Each and every Independent Affiliate agrees to indemnify and hold harmless Company, its shareholders,
       officers, directors, employees, agents and successors in interest from and against any claim, demand,
       liability, loss, cost or expense including, but not limited to, court costs and attorneys' fees, asserted against or
       suffered or incurred by any of them, directly or indirectly arising out of or in any way related to or connected
       with allegedly or otherwise, the Independent Affiliates (a) activities as Independent Affiliate; (b) breach of the
       terms of the Agreement; and/or (c) violation of or failure to comply with any applicable federal, state or local
       law or regulation.

       11.02 PROCESSING CHARGES
       Company reserves the right to institute a processing charge for commission checks and/or genealogy
       requests.

       11.03 OTHER SERVICES
       Independent Affiliates may not promote or sell another company's services at functions organized to feature
       Company and it's products/services. Independent Affiliates are not restricted from selling the services and
       products of other companies, however promotion of any other companies' services, products and/or
       business programs to Company Independent Affiliates or Customers is strictly prohibited.
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                         16/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 17 of 19
                                                           and Conditions



       11.04 LIABILITY
       To the extent permitted by law, Company shall not be liable for, and each Independent Affiliate releases
       Company from, and waives all claims for any loss of profits, indirect, direct, special or consequential
       damages or any other loss incurred or suffered by Independent Affiliate as a result of (a) the breach by
       Independent Affiliate of the Agreement and/or the Terms and Conditions and/or the Policies and Procedures;
       (b) the operation of Independent Affiliate's business; (c) any incorrect or wrong data or information provided
       by Independent Affiliate; or (d) the failure to provide any information or data necessary for Company to
       operate its business, including, without limitation, the enrollment and acceptance of Independent Affiliate into
       the Compensation Plan or the payment of commissions and bonuses.

       11.05 RECORDKEEPING
       Company encourages all Independent Affiliate to keep complete and accurate records of all their business
       dealings.

       11.06 FORCE MAJEURE
       Company shall not be responsible for delays or failure in performance caused by circumstances beyond a
       party's control, such as but not limited to: fire, flood, earthquake, storm, power outages, labor difficulties,
       strikes, war, government decrees or orders and/or curtailment of a party's usual source of supply.

       11.07 VIOLATIONS
       It is the obligation of every Independent Affiliate to abide by and maintain the integrity of the Policies and
       Procedures and Terms and Conditions. If Independent Affiliate observes another Independent Affiliate
       committing a violation, he or she should discuss the violation directly with the violating Independent Affiliate.
       If the Independent Affiliate wishes to report such violation to Company, he or she must detail violations in
       writing only and mark the correspondence "Attention: Legal Department".

       11.08 AMENDMENTS
       Company reserves the right to amend the Agreement, Policies and Procedures, Terms and Conditions, its
       retail prices, product and service availability and the Compensation Plan type at any time without prior notice
       as it deems appropriate. By entering into the Independent Affiliate Agreement, an Affiliate agrees to abide by
       all amendments or modifications that Company elects to make. Amendments will be communicated to
       Independent Affiliate through official Company notifications such as, but not limited to, posting on Company
       website, posting in Independent Affiliate back office, e-mail, special mailings or publications. Amendments
       are effective and binding upon submission to the Company website. In the event any conflict exists between
       the original documents or policies and any such amendment, the amendment will control. The continuation of
       an Independent Affiliate business, the acceptance of any benefits under the Agreement, or acceptance of
       commissions from the sale of products or services constitutes acceptance of all amendments.

       11.09 NON-WAIVER PROVISION
       No obligation or provision herein, and no custom or practice of the parties at variance with these Policies and
       Procedures, shall constitute a waiver of Company's right to demand exact compliance with these Policies
       and Procedures. Company's waiver of any particular default by Independent Affiliate shall not affect or impair
       Company's rights with respect to any subsequent default, nor shall it affect in any way the rights or
       obligations of any other Independent Affiliate. No delay or omissions by Company to exercise any right
       arising from a default effect or impair Company's rights as to that or any subsequent or future default. Waiver
       by Company can be affected only in writing by an authorized officer of Company.

       11.10 GOVERNING LAW
https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                      17/19
7/31/2020       Case 4:20-cv-00017-RGE-HCA Document    47-5
                                             Company Terms     Filed 08/03/20 Page 18 of 19
                                                           and Conditions

       The Agreement and these Policies and Procedures shall be governed by the laws of New York NY United
       States.

       11.11 DISPUTES
       In the event a dispute arises between the Company and a Independent Affiliate regarding their respective
       rights, duties under this agreement, or in the event of a claim of breach of the Independent Affiliate
       Agreement, it is agreed that such dispute shall be exclusively resolved pursuant to binding arbitration under
       the Commercial Rules of the American Arbitration Association with arbitration to occur at New York NY
       United States. The Arbitrator may award, in addition to declaratory relief, contractual damages and shall
       award reasonable attorney's fees and costs to the prevailing party. An award of attorney's fees and costs
       shall continue through any review, appeal or enforcement of an arbitration decision. The arbitration decision
       may be enforced in any court of competent jurisdiction. This provision shall not be construed so as to prohibit
       either party from obtaining preliminary or permanent injunctive relief in any court of competent jurisdiction.
       The parties each expressly waive their right to collect consequential, punitive and exemplary damages from
       the other party.

       11.12 ENTIRE AGREEMENT
       The Policies and Procedures are incorporated into the Agreement and, along with the Terms and Conditions
       and Compensation Plan, constitute the entire agreement of the parties regarding their business relationship.

       11.13 SEVERABILITY
       If under any applicable and binding law or rule of any applicable jurisdiction, any provision of the Agreement,
       including these Policies and Procedures and Terms and Conditions, or any specification, standard or
       operating procedure which Company has prescribed is held to be invalid or unenforceable, Company shall
       have the right to modify the invalid or unenforceable provision, specification, standard or operating procedure
       or any portion thereof to the extent required to be valid and enforceable, and the Independent Affiliate shall
       be bound by any such modification. The modification will be effective only in the jurisdiction in which it is
       required.

       11.14 LIMITATION OF DAMAGES
       TO THE EXTENT PERMITTED BY LAW, COMPANY AND ITS INDEPENDENT AFFILIATES, OFFICERS,
       DIRECTORS, EMPLOYEES AND OTHER REPRESENTATIVES, SHALL NOT BE LIABLE FOR, AND
       INDEPENDENT AFFILIATE HEREBY RELEASE THE FOREGOING FROM, AND WAIVE ANY CLAIM FOR
       LOSS OF PROFIT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES WHICH MAY
       ARISE OUT OF ANY CLAIM WHATSOEVER RELATING TO COMPANY PERFORMANCE,
       NONPERFORMANCE, ACT OR OMISSION WITH RESPECT TO THE BUSINESS RELATIONSHIP OR
       OTHER MATTERS BETWEEN ANY COMPANY AND COMPANY, WHETHER SOUNDING IN CONTRACT
       TORT OR STRICT LIABILITY. COMPANY SHALL NOT EXCEED AND IS HEREBY EXPRESSLY LIMITED
       TO, THE AMOUNT OF UNSOLD COMPANY SERVICES AND/OR PRODUCTS OF COMPANY OWNED BY
       THE INDEPENDENT AFFILIATE AND ANY COMMISSIONS OWED TO THE INDEPENDENT AFFILIATE.

       11.15 NOTICE
       Any communication, notice or demand of any kind whatsoever which either the Independent Affiliate or
       Company may be required or may desire to give or to serve upon the other shall be in writing and delivered
       by electronic communication whether by telex, telegram, Email or telecopy (if confirmed in writing sent by
       registered or certified mail, postage prepaid, return receipt requested). Any such communication, notice or
       demand shall be deemed to have been given or served on the date of confirmed dispatch, if by electronic
       communication, or on the date shown on the return receipt or by other evidence if delivery is by mail.

https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                    18/19
7/31/2020        Case 4:20-cv-00017-RGE-HCA Document    47-5
                                              Company Terms     Filed 08/03/20 Page 19 of 19
                                                            and Conditions

       Office:

       International Markets Live, Inc

       45 Rockefeller Plaza, New York, N.Y / 9 Chapel Place, London, UK

       Email: info@imarketslive.com


       Please note that any inquiries into Rank, Commissions Earnings/Payments, Placement Requests, 2 and
       Free Status, and Cancellation/Refund Requests CANNOT be handled over the phone - You will need to
       submit a support ticket.




      POLICIES & PROCEDURES
      (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/en-US-38605/)
      TERMS & CONDITIONS
      (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-
      Conditions/)
      PRIVACY POLICY (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/en-US-
      38608/)
      SPAM POLICY (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-
      Spam-Policy/)
      REFUND/CANCELLATION POLICY
      (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Refund-
      Cancellation-Policy/)
      NFA NOTICE (https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/en-us-
      39796/)


       2018. INTERNATIONAL MARKETS LIVE, INC.




   FULL RISK DISCLOSURE: Trading contains substantial risk and is not for every investor. An investor could potentially
   lose all or more that the initial investment.
   Risk capital is money that can be lost without jeopardizing ones financial security or life style. Only risk capital should
   be used for trading and only those with
   sufficient risk capital should consider trading. Past performance is not necessarily indicative of future results.




https://web.archive.org/web/20180820202252/http://www.myimarketslive.co/Company-Terms-and-Conditions/                       19/19
